1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
5
     Attorneys for Defendant
6    MOSES MANUEL MORALES

7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:16-cr-00050 LJO-SKO
12                        Plaintiff,                AMENDED EX PARTE PETITION FOR
                                                    RELEASE OF PROBATION RECORDS;
13   vs.                                            ORDER
14   MOSES MANUEL MORALES,
15                        Defendant.                JUDGE: Honorable Lawrence J. O’Neill
16
17                                                    I.
18                                           INTRODUCTION
19          This amended pleading is filed to correct an error. One of the alleged violations was
20   incorrectly listed as a requested record.
21          Moses Morales, through his counsel of record, hereby petitions the Court pursuant to
22   Local Rules of the United States District Court, Eastern District, Rule 461(b) for release of
23   probation records concerning his conduct under supervised release. Mr. Morales is in a violation
24   of supervised release proceeding. Under Local Rule 461(a) probation records are confidential
25   records of the U.S. District Court. Disclosure of such records is available under Rule 461(b)
26   upon a showing of need for the particular information contained in the records. This case is
27   presently set for a status conference before the duty Magistrate on December 19, 2018. The
28   defense needs access to these records because they are likely to contain information that is
1    relevant to a determination of whether Mr. Morales violated his conditions of supervised release.
2    ///
3    In addition, they will contain information that is relevant and favorable for purposes of
4    sentencing.
5                                                            II.
6                                                     RECORDS REQUESTED
7             The violation petition alleges the following violations:
8             (1) Change in residence without prior notification to probation officer.
9             (2) Failure to participate in counseling appointments as directed.
10            (3) Failure to appear at his appointment for a polygraph test on September 13, 2018.
11            Counsel for Mr. Morales is requesting records which will allow counsel to evaluate
12   various possible defenses and/or provide mitigation evidence. Counsel believes that the
13   following records are needed:
14            1.     Monthly treatment reports for the last 6 months: These would indicate the
15                  counselor’s evaluation of defendant’s progress, participation, and compliance on a
16                  monthly basis. They would also show whether in July 2018 Mr. Morales’ former
17                  therapist became unavailable due to a family emergency. Also, they will show
18                  whether there was a practice of rescheduling counseling sessions to accommodate Mr.
19                  Morales’ work schedule.
20            2. Any existing treatment contracts that Mr. Morales entered into during the last 6
21                  months: This record would provide the terms and conditions regarding scheduling of
22                  therapy appointments. This would allow counsel to assess whether there was a
23                  practice of rescheduling therapy appointments to accommodate Mr. Morales’ work
24                  schedule.
25            3. Any communication, in any form whatsoever, by or between Mr. Morales’ probation
26                  officers and any service provider(s) that reference Mr. Morales’ performance while
27                  on probation, or the manner in which services were being provided to him, over the
28                  last 6 months: Such a record would reference Mr. Morales’ performance and would


      Morales – Ex Parte Petition For Release of Probation   2-
      Records; Proposed Order
1                   address any specific scheduling issues, such as the need to replace a therapist and/or
2                   reschedule appointments due to his work schedule.
3                                                               III.
4                                                            CONCLUSION
5              Counsel for Mr. Morales requests the above-referenced records because they are relevant
6    to defense of the charges and to sentencing on any violation that may be established. Without
7    these records it is not possible to assess potential factual defenses.
8                                                                      Respectfully submitted,
9                                                                      HEATHER E. WILLIAMS
                                                                       Federal Defender
10
     DATED: December 14, 2018                                          /s/ Victor M. Chavez
11                                                                     VICTOR M. CHAVEZ
                                                                       Assistant Federal Defender
12                                                                     Attorney for Defendant
                                                                       MOSES MANUEL MORALES
13
14
15
16
17                                                             ORDER
18             The Court, having considered defendant’s Ex Parte Petition For Release of Probation
19   Records Hereby holds in abeyance defendant’s petition. The dates of status and/or hearing can
20   be adjusted by the Magistrate Judge in light of this Order. Probation will have up to and
21   including January 7, 2019 to respond/agree to/OR object to this request for an Order by the
22   Defendant. Defendant will have until January 15 to Reply. The Court will then rule on the
23   matter.
24
25   IT IS SO ORDERED.
26
         Dated:         December 14, 2018                               /s/ Lawrence J. O’Neill _____
27                                                             UNITED STATES CHIEF DISTRICT JUDGE

28


      Morales – Ex Parte Petition For Release of Probation       3-
      Records; Proposed Order
